Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 1 of 20 PageID 2798



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

 JAMES WELDON STRICKLER and
 JUDITH ANNE STRICKLER,

                 Plaintiffs,

 v.                                                          Case No.: 2:18-cv-781-FtM-38MRM

 WALMART, INC.,

                 Defendant.
                                                  /

                                       OPINION AND ORDER1

         Before the Court is Defendant Walmart, Inc.’s Motion for Summary Judgment (Doc.

 38), Plaintiffs James and Judith Strickler’s response in opposition (Doc. 41), and

 Walmart’s reply (Doc. 43). Also here are Walmart’s Motions to exclude or limit certain

 expert testimony, to which Stricker never responded. (Docs. 36; 37). Finally, Strickler’s

 Motion to exclude expert testimony (Doc. 39) and Walmart’s opposition (Doc. 42) are at

 issue. For these reasons, the Court denies all the Motions except one of Walmart’s

 motions to exclude.

                                            BACKGROUND

         This is a trip-and-fall case. Strickler went shopping at Walmart. He had an “altered

 gait” from a previous hip replacement and walked with a cane. So once inside, Strickler

 rode a motorized shopping cart. When nature called, he parked and walked a few steps

 towards the restroom. Strickler fell and suffered serious injuries.



 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 2 of 20 PageID 2799



         The main questions are how and where he fell: either at the entrance to the

 restroom area or near the men’s room doorway. If a picture is worth a thousand words,

 two snapshots of the area will save some paper:




 (Doc. 42 at 3). Strickler says he tripped over the Entrance Threshold; Walmart claims he

 fell after passing that point. This matters because what those pictures don’t show is about

 a half-inch lip (or offset) between the concrete and tile at the Entrance Threshold.

 Measurements of the lip revealed its condition violates the ADA.2

         Nobody else saw Strickler fall. Nor did any camera record the incident. But after

 it happened, witnesses rushed over to help. They all testified Strickler’s upper body was

 over the Bathroom Threshold (inside the restroom) with his legs sticking out of the

 doorway. Besides the lip, the walkway was clear of any debris, liquid, or other obstacles.


 2 Where relevant, it appears the ADA, Florida building or accessibility codes, and safe walking guidelines
 (ASTM 1637) have identical specifications. (Docs. 37-4 at 28-30; 37-6 at 26-28; 37-7 at 11-15). When
 referencing these facts below, the Court uses the ADA as shorthand for all three.




                                                     2
Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 3 of 20 PageID 2800



                                           LEGAL STANDARD

           “The court shall grant summary judgment if the movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a matter

 of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit

 under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

 And a material fact is in genuine dispute “if the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party.” Id. The moving party bears the initial

 burden to show the lack of genuinely disputed material fact. Shiver v. Chertoff, 549 F.3d

 1342, 1343 (11th Cir. 2008). At this stage, courts must view all facts and draw all

 reasonable inferences in the light most favorable to the nonmoving party. Rojas v.

 Florida, 285 F.3d 1339, 1341-42 (11th Cir. 2002).

                                               DISCUSSION

           Preliminarily, Strickler named the wrong Walmart entity as Defendant. (Doc. 38 at

 1). It does not appear Walmart objects to substituting the proper entity. So within fourteen

 days, the Court directs the parties to file a joint notice on whether “Wal-Mart Stores East,

 LP” should be substituted as Defendant. Moving onto the merits, the Court starts with the

 parties’ Daubert3 motions before turning to summary judgment.

 A. Daubert Motions

           In federal court, a “witness who is qualified as an expert by knowledge, skill,

 experience, training, or education may testify in the form of an opinion or otherwise” when,

                   (a) the expert’s scientific, technical, or other specialized
                   knowledge will help the trier of fact to understand the evidence
                   or to determine a fact in issue;

                   (b) the testimony is based on sufficient facts or data;

 3   Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).




                                                      3
Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 4 of 20 PageID 2801




                (c) the testimony is the product of reliable principles and
                methods; and

                (d) the expert has reliably applied the principles and methods
                to the facts of the case.

 Fed. R. Evid. 702. Judges act as “gatekeepers” for expert testimony—engaging in a

 “rigorous” test to determine whether (1) the expert is qualified; (2) the methodology is

 reliable; and (3) the methodology is correctly applied to assist the factfinder. E.g., Rink v.

 Cheminova, Inc., 400 F.3d 1286, 1291-92 (11th Cir. 2005) (citation omitted). “The party

 offering the expert has the burden of satisfying each of these three elements by a

 preponderance of the evidence.” Id. at 1292.

        1. Motion to Exclude Hansen (Doc. 37)

        Walmart challenges Strickler’s expert, Randolph Hansen.                 Hansen took

 measurements of the Entrance Threshold and offered opinions on ADA compliance along

 with causation of Strickler’s fall.

        To start, Walmart moves to strike Hansen because Strickler did not disclose him

 or provide his complete report.       Strickler timely identified Hansen as an expert in

 architecture, construction, code interpretation, human factors, and ergonomics on safe

 walking surfaces. (Doc. 37-3). That disclosure contained Hansen’s expert report with

 causation opinions. And Walmart deposed Hansen afterward. The Court, therefore, finds

 the disclosure sufficient to survive Walmart’s Rule 37(c)(1) challenge to strike Hansen.

        As to Daubert, the Court agrees with much of Walmart’s Motion and grants it in

 part. The Court grants the Motion as it pertains to Hansen’s causation opinions. For

 summary judgment, however, the Court will consider Hansen’s testimony on

 measurements of the Entrance Threshold and opinions on ADA compliance.




                                               4
Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 5 of 20 PageID 2802



        Strickler effectively left this Motion unopposed.     His opposition amounts to a

 passing reference in response to summary judgment:

               Plaintiffs contest Walmart’s Daubert Motion as to expert
               opinions of Randolph Hansen [DE 37] and Craig Lichtblau,
               M.D. [DE 36], as set forth in Plaintiffs’ Statement of Material
               Facts and the following materials in this Memorandum.

 (Doc. 41 at 18). The rest of the response never mentions Hansen. While the response’s

 fact section addresses him, it does not satisfy Strickler’s burden.

        In response to Walmart’s statement of material facts, three paragraphs refer to

 Hansen. In one, Strickler agrees he disclosed Hansen as an expert, noting “additional

 documents and testimony” support Hansen’s opinions. (Doc. 41 at 4). Next, Strickler

 agrees Hansen opined the trip occurred on the Entrance Threshold, which was not ADA

 compliant. Again, there is an unexplained reference to additional evidence. And finally,

 Strickler disagrees with Walmart’s statement that Hansen is unqualified and used

 improper methodology. Strickler’s whole response follows:

               Plaintiffs disagree with the assertions of paragraph 16. Mr.
               Hansen has been an architect, general contractor, and human
               factors expert for over 40 years. He has qualified and has
               testified as an expert in cases involving issues similar to those
               involved in the case at bar.

 (Doc. 41 at 4). That’s it. That is Strickler’s response to a detailed twenty-page Daubert

 motion. Perhaps his short response is enough to say Hansen is qualified to opine on

 architecture or ADA compliance. Yet for causation of Strickler’s fall, this does not show

 Hansen is qualified or used a reliable and helpful methodology. As it is Strickler’s burden

 to make that showing, the Motion must be granted on that basis.

        As Walmart outlines, there are questions about Hansen’s qualification, reliability,

 and helpfulness for causation.




                                              5
Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 6 of 20 PageID 2803



        First, Hansen is not qualified to opine on causation.               He is not an expert in

 biomechanics, human factors, or accident reconstruction.4 Most of his experience is in

 designing buildings and recognizing code violations. But Strickler does not show how

 that qualifies Hansen as an expert on what caused a trip and fall. At his deposition,

 Hansen said his experience qualifies him. (Doc. 37-5 at 16). Yet when an expert “is

 relying solely or primarily on experience, then the witness must explain how that

 experience leads to the conclusion reached, why that experience is a sufficient basis for

 the opinion, and how that experience is reliably applied to the facts.” United States v.

 Frazier, 387 F.3d 1244, 1261 (11th Cir. 2004) (citation omitted). Hansen did not provide

 that explanation. Nor has Strickler.

        Second, Hanson’s opinion on causation is unreliable. To start, Hansen did not

 prepare his report. Rather, Strickler’s lawyer drafted it while on the phone with Hansen.

 (Doc. 37-4 at 23). Next, Hansen’s causation opinions rely on Strickler’s testimony. Yet

 Hansen never heard Strickler’s testimony before forming his opinions. (Doc. 37-4 at 24-

 26). Instead, he depended on what Strickler’s lawyer told him about the fall.5 (Doc. 37-4

 at 24-26). What is more, Hansen had no idea about Strickler’s path towards the bathroom

 or where along the Entrance Threshold the trip supposedly occurred. (Doc. 37-5 at 17).

 A few times in his deposition, Hansen said it was “virtually impossible” for the Bathroom

 Threshold to cause the fall. (Doc. 37-5 at 15-16). Hansen never explained why or how it

 was impossible. So the opinion that the Entrance Threshold caused the fall is based on

 his assumption (with no data or methodology) it was the cause. (Doc. 37-5 at 15). This



 4 While offered as an expert in human factors, nothing from Hansen’s report or deposition supports the
 conclusion he is an expert in the field that could opine on causation.
 5 Later, Hansen reviewed the testimony and decided it did not change his conclusions. (Doc. 37-4 at 25).




                                                    6
Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 7 of 20 PageID 2804



 Court’s job as gatekeeper “requires more than simply taking the expert’s word for it.”

 McClain v. Metabolife Int’l, Inc., 401 F.3d 1233, 1244 (11th Cir. 2005) (internal quotation

 marks and citation omitted). So the Court will not just assume Hansen’s opinion is reliable

 with nothing to support it.

        Crucially, the Court doubts Hansen even has an expert methodology for causation.

 According to Hansen, his entire causation opinion is based on the Entrance Threshold’s

 noncompliance with the ADA and Strickler saying he tripped over that threshold. (Doc.

 37-5 at 15-19). When asked his methodology, Hansen conveyed he simply compared

 his measurements to ADA requirements. (Doc. 37-5 at 20-21). But that is not a causation

 methodology. Whether the Entrance Threshold complied with the ADA is not dispositive

 on causation in a negligence case. Even if the threshold were ADA complaint, it still could

 have caused a trip and fall. The ADA does not prohibit uneven floors; it simply requires

 level changes with nonbeveled edges to be less than a quarter inch and beveled edges

 below half an inch. (Doc. 37-6 at 27-28). To be sure, the height of the threshold lip could

 be relevant for calculations analyzing and reconstructing the incident. Yet there is no

 suggestion Hansen did that. He simply determined the lip was ADA noncompliant and

 opined it caused the fall because Strickler said it did.

        At bottom, Hansen’s causation testimony is no more than pure ipse dixit that does

 not show reliability. See Frazier, 387 F.3d at 1261.

        And third, Hansen’s causation opinion is unhelpful. No part of Hansen’s opinion is

 “beyond the understanding of the average lay person.” Frazier, 387 F.3d 1262. A regular

 juror is perfectly capable of deciding whether Strickler tripped over the Entrance

 Threshold based on his testimony and the other evidence. Hansen’s causation opinion




                                               7
Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 8 of 20 PageID 2805



 just adds an expert stamp on Strickler’s story. Along with being unhelpful, Hansen’s

 opinion has the potential to mislead or confuse the jury. Lay juries may assign expert

 testimony “talismanic significance.” Id. at 1263. So putting Hansen on the stand to give

 his “expert” causation opinion with no reliable methodology or support risks misleading

 the jury.

        The Court, however, will not completely preclude Hansen’s testimony. Any person

 with a ruler can measure the lip on a doorway threshold. So the Court does not exclude

 Hansen’s testimony about the measurements because he could give that a regular fact

 witness.     See      Goins   v.   Royal Carribean    Cruise,     Ltd.,   No.   16-21368-CIV-

 WILLIAMS/SIMONTON, 2017 WL 5891469, at *6 & n.5 (S.D. Fla. May 31, 2017)

 (excluding trip-and-fall causation testimony as an expert but allowing measurement

 testimony as a fact witness). What is more, Walmart does not challenge Hansen’s ADA

 compliance opinions. So the Court considers those for summary judgment. If necessary,

 Walmart can renew the Daubert motion on that basis at trial. Thus, the Motion (Doc. 37)

 is granted in part.

        2. Motion to Exclude Joganich (Doc. 39)

        Strickler moves to exclude or limit the testimony of Walmart’s expert, Timothy

 Joganich. Joganich offered an expert opinion—concluding the Entrance Threshold did

 not cause the fall and the actual cause of the fall is unclear.

        To start, Joganich is qualified. While Strickler makes no argument on this prong,

 Walmart points to various education and experience supporting Joganich’s qualifications

 to opine on causation.




                                               8
Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 9 of 20 PageID 2806



        Next, the methodology is reliable. Strickler argues Joganich ignored the height of

 the Entrance Threshold and conflicting testimony on Strickler’s position after the fall.

 Moreover, says Strickler, the report relates none of the cited scientific principles to the

 analysis. Yet as the report and deposition show, Joganich considered all evidence and

 testimony in the case relevant to his opinions. Joganich explained it was unnecessary to

 consider the height of the lip because his analysis assumed it caused the fall. Using

 biomechanical and kinesiological principles, Joganich still concluded Strickler could not

 have tripped on the Entrance Threshold given the testimony on Strickler’s position after

 the fall and the area’s dimensions. This even considered the first witness slightly moving

 Strickler and the conflicting testimony about whether Strickler’s legs were sticking straight

 out the door or back towards the Entrance Threshold. As to the scientific principles

 applied, the report relied in part on Newton’s basic laws of motion. Those have been

 scientific gospel for the better part of three-and-a-half centuries. And in his deposition,

 Joganich further detailed how he applied those principles. Finally, Joganich addressed

 the other factors that could have affected Strickler’s fall like stumbling and hitting the door

 jam, explaining why they did not change his opinion. In short, Walmart met its burden to

 show Joganich applied a reliable methodology to the facts. See Berner v. Carnival Corp.,

 632 F. Supp. 2d 1208, 1214-15 (S.D. Fla. 2009) (holding Newton’s laws were a reliable

 methodology that an expert correctly applied).

        Finally, the methodology is helpful. Much of Strickler’s argument on this basis

 again attacks the opinion’s reliability instead of its helpfulness or fit with the relevant

 inquiry. But as Walmart shows, the opinion was reliably applied in a way that will help the

 jury. Indeed, this case possibly hinges on whether it was possible for Strickler to trip over




                                               9
Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 10 of 20 PageID 2807



  the Entrance Threshold and wind up halfway inside the bathroom. Joganich’s opinion

  (based on kinetics, biomechanics, and physics principles outside the average person’s

  knowledge) helps to determine that question. See Rockhill-Anderson v. Deere & Co.,

  994 F. Supp. 2d 1224, 1241 (M.D. Ala. 2014) (holding an expert opinion on basic

  Newtonian physics was helpful).

          At bottom, Strickler simply disagrees with Joganich’s conclusion. But probing that

  disagreement is tailored for cross examination, not a Daubert motion. See Rosenfeld v.

  Oceania Cruises, Inc., 654 F.3d 1190, 1193 (11th Cir. 2011). Walmart met its burden,

  and the Motion (Doc. 39) is denied.

          3. Motion to Exclude Lichtblau (Doc. 36)

          Finally, Walmart moves to strike or limit the testimony of Dr. Craig Lichtblau.

  Strickler also failed to oppose this Motion fully, just touching on it in response to summary

  judgment.     But the minimal briefing on this issue is enough to survive the Motion.

  Lichtblau is Strickler’s expert on defining impairment, disability, and cost for medical care

  as they relate to the fall. As part of his report, Lichtblau offered opinions on medical

  causation, which Walmart challenges.

          Walmart moves to exclude under Daubert for unreliability. Although Walmart does

  not challenge Lichtblau’s qualifications or helpfulness, his report, deposition, education,

  and experience all support those factors.6 On reliability, Walmart says Lichtblau’s medical

  causation opinion is unreliable because he never examined Strickler or reviewed his

  medical records before the fall. However, Lichtblau took some preexisting medical history

  into account in the report. Lichtblau also clarified that information was irrelevant to his


  6In passing, Walmart states Lichtblau is unqualified without explanation. Yet the record shows Lichtblau
  has been an expert medical witness in hundreds of cases, opining on these types of matters.




                                                    10
Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 11 of 20 PageID 2808



  causation opinion for the subject injury. (Doc. 36-2 at 25). And while not addressed by

  Walmart, Lichtblau detailed his peer-reviewed causation methodology. (Doc. 36-2 at 8-

  9). Thus, the Daubert challenge fails.

         Alternatively, Walmart seeks to limit Lichtblau’s testimony to the opinions disclosed

  in his report under Rule 37(c)(1). Without identifying what it takes issue with, Walmart

  claims Lichtblau offered opinions outside the scope of his report. The Court assumes

  Walmart challenges medical causation. Importantly, however, the report contained a

  medical causation opinion. (Doc. 41-17 at 15) (“It is my medical opinion as a Board

  Certified Physiatrist that [Strickler] has sustained a significant impairment, disability, and

  cost for future medical care as a direct result of the injuries sustained in a trip-and-fall

  accident.”). In part, Lichtblau is an expert to define impairment and disability. As Strickler

  notes, Lichtblau’s opinion is offered to show the extent of the injuries caused by the fall

  (i.e., causation is part of his role). (Doc. 41 at 24). The Court does not find the sanction

  of Rule 37(c)(1) exclusion appropriate. Thus, the Motion (Doc. 36) is denied.

  B. Summary Judgment

         There are three state-law claims at issue: negligence, negligent mode of operation,

  and loss of consortium. Sitting in diversity over those claims, this Court applies Florida

  substantive law and federal procedural law. Global Quest, LLC v. Horizon Yachts Inc.,

  849 F.3d 1022, 1027 (11th Cir. 2017).

         The parties do not distinguish between negligence and negligent mode of

  operation. Negligent mode of operation is a theory of negligence (focusing on the way a

  business operates) that eliminates the requirement for constructive knowledge. Khorran




                                               11
Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 12 of 20 PageID 2809



  v. Harbor Freight Tools USA, Inc., 251 So. 3d 962, 966 (Fla. Dist. Ct. App. 2018).7 Neither

  party addresses the difference, so it is not confronted below.

          Like any negligence action, a trip-and-fall plaintiff must show duty, breach,

  causation, and damages. Oliver v. Winn-Dixie Stores, Inc., 291 So. 3d 126, 128 (Fla.

  Dist. Ct. App. 2020). For premises liability cases, notice of the dangerous condition is

  also required. Id. Duty, notice, and causation are at issue.

          1. Duty

          Up first is the legal duty. Nobody disputes Strickler was an invitee at Walmart.

  Businesses owe invitees two duties: “(1) to use reasonable care in maintaining the

  premises in a reasonably safe condition and (2) to give the invitee warning of concealed

  perils which are or should be known to the property owner, and which are unknown to the

  invitee and cannot be discovered by him through the exercise of due care.” Collins v.

  Marriott Int’l, Inc., 749 F.3d 951, 957 (11th Cir. 2014) (alterations accepted and citation

  omitted). Certain “conditions are so obvious and not inherently dangerous that they can

  be said, as a matter of law, not to constitute a dangerous condition, and will not give rise

  to liability.” Dampier v. Morgan Tire & Auto, LLC, 82 So. 3d 204, 206 (Fla. Dist. Ct. App.

  2012). Generally, uneven floor levels fall into that category. Middleton v. Don Asher &

  Assocs., Inc., 262 So. 3d 870, 872 (Fla. Dist. Ct. App. 2019) (collecting cases).

          It is unclear whether Strickler claims a breach of both duties. Certainly, Strickler

  contends Walmart had a duty to maintain.                   Yet Strickler’s briefing never mentions

  Walmart’s duty to warn. And the Complaint merely alleges Walmart breached its duty to


  7Slip-and-fall plaintiffs cannot recover on this theory anymore. E.g., Maltese v. Burlington Coat Factory
  Direct Corp., No. 2:19-cv-616-FtM-38MRM, 2019 WL 5391392, at *2 (M.D. Fla. Oct. 22, 2019). But this
  case is not a slip and fall involving transitory foreign substances. So the theory is not barred. See Khorran,
  251 So. 3d at 966-67, 966 n.2.




                                                       12
Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 13 of 20 PageID 2810



  maintain a safe walkway by failing to warn Strickler. This is an important distinction, yet

  the pleading and briefing are sketchy on it. Even so, the Court can conclude Walmart

  would be entitled to judgment for negligence premised on a duty to warn—but not the

  duty to maintain.

         As to its legal duty, Walmart argues the Entrance Threshold is not a dangerous

  condition so there is no liability. Florida case law is clear: “steps, a change in floor levels,

  and even uneven flooring are so open and obvious that they do not constitute negligence

  as a matter of law.” White v. W.G. Parcel B. LLC, No. 6:15-cv-867-Orl-22KRS, 2016 WL

  9525667, at *4 (M.D. Fla. Nov. 29, 2016) (collecting cases). Like most legal principles,

  there are exceptions. Sanford Omni Hotels Mgmt. Corp., 762 F. App’x 818, 822 (11th

  Cir. 2019) (discussing uncommon mode or design and optical illusion). But those are not

  relevant here, and no party made argument about them.

         Here, the Entrance Threshold was an open and obvious change in floor level.

  While Strickler argues the lip was not obvious because it is hard to see, that is insufficient

  to establish an exception to the rule. See id. So—to the extent that Strickler alleges

  Walmart had a duty to warn—that claim fails as a matter of law. See Contardi as Next

  Friend of B.C. v. Fun Town, LLC, 280 So. 3d 1114, 1116 (Fla. Dist. Ct. App. 2019) (holding

  there was no duty to warn about open and obvious change in floor level); Leon v. Pena,

  274 So. 3d 410, 412-13 (Fla. Dist. Ct. App. 2019) (same); see also Leroux v. NCL

  (Bahamas) Ltd., 743 F. App’x 407, 409-10 (11th Cir. 2018) (same).

         But here’s where that distinction comes into play. Florida courts are careful to

  distinguish between the duty to warn and duty to maintain. E.g., Burton v. MDC PGA

  Plaza Corp., 78 So. 3d 732, 734 (Fla. Dist. Ct. App. 2012). “While the fact that a danger




                                                13
Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 14 of 20 PageID 2811



  is obvious discharges a landowner’s duty to warn, it does not discharge the landowner’s

  duty to maintain his premises.” De Cruz-Haymer v. Festival Food Market, Inc., 117 So.

  3d 885, 888 (Fla. Dist. Ct. App. 2013). As one case put it, “courts generally agree that

  the obvious danger doctrine does not apply when negligence is predicated on breach of

  the duty to maintain the premises in a reasonably safe condition.” Aaron v. Palatka Mall,

  L.L.C., 908 So. 2d 574, 577-78, 577 n.1 (Fla. Dist. Ct. App. 2005) (collecting cases). So

  a landowner may prevail on a duty to warn theory and still be liable under a separate

  theory for “duty to maintain the property in a reasonably safe condition by [not] repairing

  conditions that they foresee will cause harm.” Middleton, 262 So. 3d at 872.8

          Mainly, Strickler contends the Entrance Threshold is a dangerous condition

  because it violates the ADA. It is well established that building code violations are

  evidence of negligence in trip-and-fall cases. E.g., Lindsey v. Bill Arflin Bonding Agency

  Inc., 645 So. 2d 565, 567 (Fla. Dist. Ct. App. 1994) (collecting cases). If Strickler simply

  contended the Entrance Threshold was a danger just because of a change in level, the

  outcome might be different. See, e.g., Schoen v. Gilbert, 436 So. 2d 75, 76 (Fla. 1983)

  (“[A] difference in floor levels does not of itself constitute failure to use due care for the

  safety of a person invited to the premises.” (citation omitted)). Here, however, Strickler

  argues the lip violates the ADA with record support. That is evidence of negligence going

  to Walmart’s duty to maintain the premises. E.g., Krueger v. Quest Diagnostics, Inc., 280

  So. 3d 518, 520-21 (Fla. Dist. Ct. App. 2019) (“Numerous courts have recognized that a

  jury in a premises liability case may consider building code provisions in determining


  8Florida law is unsettled on the effect an open and obvious danger has on the duty to maintain. See
  Brookie v. Winn-Dixie Stores, Inc., 213 So. 3d 1129, 1131-37 (Fla. Dist. Ct. App. 2017). Regardless, it is
  undisputed Strickler did not see the Entrance Threshold and never used the restroom before the incident.
  Moreover, as described below, the Entrance Threshold was a code violation.




                                                     14
Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 15 of 20 PageID 2812



  whether a defendant complied with a common law duty of care.”); see also 41 Fla. Jur.

  2d, Premises Liability § 90 (2020) (“Further, where a change in levels violates the building

  code, liability may be imposed.”). Two recent cases are instructive.

         In the first, a parking lot did not have a “curb cut” to allow access for disabled

  people, violating the Florida building code and ADA. Krueger, 280 So. 3d at 519-20. After

  tripping on the curb, plaintiff sued for negligence on a duty to maintain theory. Id. The

  trial court entered a directed verdict for defendant, and the Second DCA reversed. Id. at

  519. The court explained that the code violations were enough evidence for breach of a

  duty to maintain the premises in a reasonably safe condition—meeting “the minimal

  threshold for the jury to consider [plaintiff’s] negligence claim.” Id. at 520-22.

         The second case is almost identical to this one. Gomez Cruz v. Wal-Mart Stores

  E., LP, 268 So. 3d 796 (Fla. Dist. Ct. App. 2019). There, the lip on a manhole in Walmart’s

  parking lot exceeded the quarter inch allowed by local building codes. Id. at 799. Plaintiff

  tripped on the manhole and sued for negligence, alleging breach of duty to maintain. Id.

  at 799-800. Like Kruger, the Fourth DCA held evidence of the code violation presented

  a genuine dispute over the dangerous condition of the manhole. Id. at 800. The case

  also presented a factual question on whether Walmart should “have anticipated that the

  manhole would cause injury despite its obviousness.” Id. at 801.

         Similarly, Strickler offered evidence the Entrance Threshold violated the ADA—the

  lip has a nonbeveled edge over half an inch.          Hansen offered an opinion on ADA

  compliance. And Walmart disputes the Entrance Threshold violates the ADA. (Doc. 38-

  34 at 6-7). Unlike W.G. Parcel, where a code violation did not contribute to the trip and

  fall, the ADA violation here is directly related to the allegedly dangerous condition causing




                                               15
Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 16 of 20 PageID 2813



  Strickler’s fall. See 2016 WL 9525667, at *4. So there a genuine dispute on Walmart’s

  duty to maintain the store in a reasonably safe condition—specifically whether the

  Entrance Threshold was a dangerous condition and Walmart should have anticipated the

  harm. Gomez Cruz, 268 So. 3d at 799-801; Krueger, 280 So. 3d at 520-22; Parker v.

  Shelmar Prop. Owner’s Ass’n, 274 So. 3d 1219, 1221 (Fla. Dist. Ct. App. 2019); but see

  Ramsey v. Home Depot U.S.A., Inc., 124 So. 3d 415, 418 (Fla. Dist. Ct. App. 2013)

  (holding no duty to maintain when the alleged dangerous condition was ADA complaint).

         2. Notice

         Next, Walmart argues it had no notice of the condition. Strickler counters there

  was constructive notice.

         A plaintiff must prove the business owner “had actual or constructive notice of the

  dangerous condition.” Grimes v. Family Dollar Stores of Fla., Inc., 194 So. 3d 424, 427

  (Fla. Dist. Ct. App. 2016). There is no indication Walmart had actual notice of the

  Entrance Threshold’s lip through complaints or previous incidents. But constructive

  notice is another matter. Unlike actual knowledge, “Constructive knowledge may be

  inferred if a dangerous condition existed for such a length of time that in the exercise of

  reasonable care the condition would have been known to the defendant.” Grimes, 194

  So. 3d at 427-28. The Entrance Threshold is not a transitory or temporary condition.

  Rather, it is a permanent aspect of the store. While nobody could say for sure how long

  it existed, the only testimony on the issue revealed the Entrance Threshold was

  unchanged for at least months. (Doc. 41-1 at 6, 12). This is evidence of a substantial

  length of time in which Walmart apparently failed to notice the half-inch lip in the walkway

  to its restroom.




                                              16
Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 17 of 20 PageID 2814



         Walmart attempts to distinguish Grimes. There, evidence of trampled dirt where

  rebar stuck out of the ground raised a genuine dispute over constructive notice that people

  used the landscaped area as a walkway. That is a distinction without a difference. The

  walkway here allowed restroom access. In other words, it was a path Walmart intended

  and knew customers would use. So unlike Grimes, Strickler need not present evidence

  Walmart should have known people were walking over the Entrance Threshold. Rather,

  the relevant inquiry is whether the condition existed for long enough that Walmart

  (exercising reasonable care) would have known about it.

         Drawing all reasonable inferences for Strickler, the Court concludes a genuine

  issue exists on whether Walmart had constructive knowledge of the condition. See

  Grimes, 194 So. 3d at 427-29; Morse v. Home Depot U.S.A., Inc., No. 9:18-CV-81011-

  ROSENBERG/REINHART, 2019 WL 2008588, at *3-4 (S.D. Fla. Mar. 19, 2019).

         3. Causation

         For its final negligence argument, Walmart contends there is no evidence of legal

  or medical causation. The Court tackles legal cause first.

         A plaintiff must show “that the defendant’s negligence was a proximate cause of

  the plaintiff’s injury.” Las Olas Holdings Co. v. Demella, 228 So. 3d 97, 102 (Fla. Dist. Ct.

  2017) (alterations accepted and citation omitted). “Florida courts follow the more likely

  than not standard of causation and require proof that the negligence probably caused the

  plaintiff’s injury.” Mount Sinai Med. Ctr. of Greater Miami, Inc. v. Gonzalez, 98 So. 3d

  1198, 1204 (Fla. Dist. Ct. App. 2012) (quoting Gooding v. Univ. Hosp. Bldg., Inc., 445 So.

  2d 1015, 1018 (Fla. 1985)). The “mere possibility of causation is not enough; and when

  the matter remains one of pure speculation or conjecture, or the probabilities are at best




                                               17
Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 18 of 20 PageID 2815



  evenly balanced, it becomes the duty of the court to direct a verdict for the defendant.”

  Id. at 1202 (alteration accepted) (quoting Gooding, 445 So. 2d at 1018).

         Here, there is a genuine issue of material fact on legal causation. In no uncertain

  terms, Strickler testified he tripped over the Entrance Threshold (i.e., the lip caused the

  fall). (Docs. 38-2 at 48-50; 38-3 at 1-3). Walmart challenges Strickler’s testimony,

  contending it is speculative and self-serving. But there is nothing speculative about

  Strickler’s story on causation. He plainly said he tripped over the Entrance Threshold.

  As to Strickler’s testimony being self-serving, that is a nonissue. See Feliciano v. City of

  Miami Beach, 707 F.3d 1244, 1253 (11th Cir. 2013). A “litigant’s self-serving statements

  based on personal knowledge or observation can defeat summary judgment.” United

  States v. Stein, 881 F.3d 853, 857 (11th Cir. 2018). Typically, “a plaintiff’s testimony

  cannot be discounted on summary judgment unless it is blatantly contradicted by the

  record, blatantly inconsistent, or incredible as a matter of law, meaning that it relates to

  facts that could not have possibly been observed or events that are contrary to the laws

  of nature.” Feliciano, 707 F.3d at 1253. None of those situations are present. Nobody

  else saw the fall to contradict Strickler’s story. And to the extent that Walmart relies on

  Joganich, his expert opinion simply rebuts Strickler. Joganich offers no calculation or

  model to exclude the possibility of Strickler tripping on the Entrance Threshold. Moreover,

  Joganich’s opinion is based, in part, on his interpretation of Strickler’s and other

  witnesses’ testimony, from which a reasonable jury could draw different inferences.

         For the Court to believe or disbelieve Strickler would entail improperly weighing

  the evidence and making credibility calls. E.g., Alves v. Bd. of Regents of the Univ. Sys.

  of Ga., 804 F.3d 1149, 1159 (11th Cir. 2015) (At summary judgment, judges “do not weigh




                                              18
Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 19 of 20 PageID 2816



  conflicting evidence or make credibility determinations.”). Because there is a genuine

  dispute of material fact on legal causation, a jury must decide the issue.

         Moving onto medical causation, Walmart failed to show it is entitled to judgment

  as a matter of law. Strickler testified the fall caused his injuries. (Docs. 38-2 at 30; 38-3

  at 3). And Lichtblau offered an expert opinion on medical causation. What is more, the

  facts are enough to at least raise a genuine dispute on medical causation. Strickler

  walked into Walmart without pain and (presumably) without broken bones. Then, he fell,

  experiencing severe pain from a broken femur. The most reasonable inference from

  those facts is the fall caused at least some of Strickler’s injuries. To be sure, Strickler

  had preexisting health issues, including a hip replacement where his femur fractured. So

  there may be disputes about whether the fall caused the full extent of injuries. But medical

  experts, like Lichtblau, can help the jury resolve those questions.

         Thus, the Court concludes there is a genuine dispute of material fact on causation.

         4. Loss of Consortium

         At last, Walmart argues the loss of consortium claim fails because it is derivative

  of the negligence claim. Because summary judgment is denied on the other claims, it is

  inappropriate on this one too. Swofford v. Eslinger, 686 F. Supp. 2d 1277, 1290 (M.D.

  Fla. 2009).

         For all those reasons, summary judgment is inappropriate.

         Accordingly, it is now

         ORDERED:




                                               19
Case 2:18-cv-00781-SPC-MRM Document 44 Filed 05/08/20 Page 20 of 20 PageID 2817



        1.   Defendant’s Motion to Strike and/or Daubert Motion to Preclude the

             Testimony and Opinions of Plaintiff’s Expert, Randolph Clifford Hansen (Doc.

             37) is GRANTED in part.

        2.   Plaintiff’s Daubert Motion to Preclude Expert Testimony of Timothy G.

             Joganich (Doc. 39) is DENIED.

        3.   Defendant’s Daubert Motion/Motion to Strike/Limit Expert Testimony (Doc.

             36) is DENIED.

        4.   Defendant’s Motion for Summary Judgment (Doc. 38) is DENIED.

        5.   The parties are DIRECTED to file a joint notice on whether “Wal-Mart Stores

             East, LP” can be substituted as Defendant on or before May 22, 2020.

        DONE and ORDERED in Fort Myers, Florida this 8th day of May, 2020.




  Copies: All Parties of Record




                                             20
